Citation Nr: 9933429	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for iliofemoral 
thrombophlebitis with varicose veins of the right leg, 
currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for gangrene of the 
right toes with transmetatarsal amputation of the right foot, 
claim as secondary to his service-connected iliofemoral 
thrombophlebitis with varicose veins of the right leg.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims for an increased rating for his 
service-connected iliofemoral thrombophlebitis with varicose 
veins of the right leg (right leg vascular disability); 
service connection for gangrene of the right toes with 
transmetatarsal amputation of the right foot, claimed as 
secondary to his service-connected right leg vascular 
disability; and to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran timely appealed this determination 
to the Board.

The Board's decision on the veteran's claims for an increased 
rating for his service-connected right leg vascular 
disability, as well as for service connection for gangrene of 
the right toes with transmetatarsal amputation of the right 
foot as secondary to that service-connected right leg 
disability, is set forth below.  However, his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
addressed in the REMAND following the ORDER portion of the 
DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence demonstrates that the veteran's 
right leg vascular disability is manifested by edema, 
discoloration and multiple varicosities; however, the 
evidence does not show that the edema is massive or board-
like in extent or severity, or that the disability is 
productive of constant pain at rest, ulceration or constant 
pain at rest.

3.  Service connection for iliofemoral thrombophlebitis with 
varicose veins of the right leg was established effective 
September 14, 1966.

4.  Although the records includes medical records suggesting 
that the veteran's gangrene of the right toes with 
transmetatarsal amputation of the right foot might be related 
to his service-connected right leg vascular disability, the 
preponderance of the competent medical evidence, indeed that 
only medical opinion that specifically addresses the issue, 
is clearly against the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
iliofemoral thrombophlebitis with varicose veins of the right 
leg have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.951(a), 4.7, 4.104, Diagnostic 
Codes 7120, 7121 (1997, 1999).

2.  The criteria for service connection for gangrene of the 
right toes with transmetatarsal amputation of the right foot, 
as secondary to iliofemoral thrombophlebitis with varicose 
veins of the right leg, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to an increased rating for right leg 
vascular disability, as well as to service connection for 
gangrene of the right toes with transmetatarsal amputation of 
the right foot, claimed as secondary to his service-connected 
right leg disability, are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

I.  Increased rating for service-connected right leg vascular 
disability

A.  Background

In an October 1966 rating decision, the RO&IC granted service 
connection for iliofemoral thrombophlebitis with varicose 
veins of the right leg and assigned a 30 percent evaluation 
under Diagnostic Code 7121, effective October 14, 1966.  
Thereafter, in November 1977, the RO&IC increased the 
evaluation of the veteran's right leg vascular disability to 
50 percent under Diagnostic Code 7121-7120, effective 
September 1, 1977.  The RO&IC established entitlement to the 
current 60 percent rating under Diagnostic Code 7121-7120, 
effective August 1, 1978.  The Board notes that as the 60 
percent evaluation has been in effect for more than 20 years, 
it is protected from being reduced.  38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951 (1999).  In March 1996, the veteran 
filed the instant claim for an increased rating for the 
disability.

As a preliminary matter, the Board notes that, although the 
claims folder contains significant evidence of treatment and 
diagnosis for the veteran's right leg vascular disability, 
including VA and private treatment records dated several 
years prior to the veteran's filing of the current claim; VA 
vocational rehabilitation records, dated more than a decade 
prior to his assertion of this claim; and disability 
determinations issued by the Social Security Administration 
(SSA) in 1978 and in 1993, the Board will confine its 
discussion of the evidence to that dated during the appellate 
period, i.e., since March 1995.  See 38 C.F.R. §§ 3.157, 
3.400.

The pertinent medical evidence includes treatment records and 
reports prepared by the veteran's private physicians, Drs. 
Peter R. McCombs and George M. Romanzo, dated from January to 
March 1996.  A review of the medical evidence reveals that, 
although it refers to the veteran's long history of suffering 
from chronic venous disease and chronic venous insufficiency, 
it does so only in passing, and does not detail either the 
symptoms or the severity of the condition.  Indeed, the 
records principally relate to the diagnosis and treatment of 
the veteran's gangrene of the right foot, including the two 
surgeries that the veteran had to treat the disorder, which 
resulted in the amputation of portions of the veteran's right 
foot.  The records also contain the physicians' follow-up 
comments.  

In June 1996, the veteran was afforded a VA vascular 
examination, again primarily in response to his claim for 
secondary service connection.  With respect to his right leg 
vascular disability, the examination revealed that the 
veteran had marked pedal edema of both lower limbs, although 
much more severely on the right.  In addition, there was 
discoloration and thickening of his pedal skin; the 
amputation of the right forefoot was also noted.  The 
physician further reported that the veteran had varicosities 
of the right lower limb that involved the greater saphenous 
system and a segment of that vein extending from just above 
the ankle to eight centimeters above the upper border of the 
patella.  The examination also disclosed that a segment of 
the veteran's varicose veins was tortuous and dilated; it 
measured one centimeter in diameter.  In addition, the 
examiner stated that there were no sacculations.  The 
diagnosis was chronic venous insufficiency of the right lower 
limb.

In August 1997, the veteran testified at a hearing before a 
hearing officer at the RO&IC.  During the hearing, the 
veteran reported that his right leg vascular disability 
warranted a 100 percent schedular evaluation because, despite 
treating the disability by wearing medically prescribed 
footwear, staying off his feet, and frequently keeping them 
elevated, it was manifested by skin ulcers, swelling, muscle 
cramps and spasms, as well as circulatory problems.  With 
regard to his functional impairment, he stated that, due to 
the disability, he was not able to walk for more than ten 
minutes before his leg "swells up."  The veteran further 
testified that the disability precluded him from doing even 
"light housework," such as vacuuming.  Finally, he reported 
that, largely due to the disability, he has been unemployable 
since 1973.  In support, he cited the SSA determinations; in 
this regard, the Board notes in its 1978 decision, the agency 
concluded that, due to his vascular disabilities of his right 
and left leg, the veteran was so severely restricted in his 
activities that he was precluded from engaging in any 
substantial gainful activities and was thus entitled to 
disability benefits.

The veteran was thereafter afforded a vascular examination to 
assess the current severity of this disability in September 
1997.  During the examination, the veteran reported that he 
had suffered from a right leg vascular disability since his 
period of service.  The physician discussed the history of 
the veteran's disability and commented that the veteran 
"obviously was not the picture of good health."  The 
examination revealed that the veteran's pedal pulses were 
faint and that he had mild pedal edema of his right lower 
limb.  In addition, the physician indicated that there were 
no varicose veins and no skin ulcers.  The diagnosis was post 
deep vein thrombosis with chronic venous insufficiency of the 
right lower limb.

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65219 (1997).  Apparently as a result 
of this change, the RO&IC determined that another VA vascular 
examination was necessary in order to assess the severity of 
the veteran's right leg vascular disability; that examination 
was performed in February 1998.  At the outset of his report, 
the physician reviewed the veteran's pertinent medical 
history, including the onset of his recent renal problems and 
ensuing dialysis treatment.  During the examination, the 
veteran denied having any classic intermittent claudication, 
but indicated that the tiring of his extremities after 
walking approximately two blocks.  The veteran also reported 
that he rarely experienced paresthesia-like sensations along 
the right leg.  In addition, he stated that he was not 
sensitive to the cold and that he was not confined to his 
home as a result of his right leg vascular disability.  The 
veteran further reported that his kidney problems caused him 
to fatigue easily and that his current activities were 
limited by his dialysis treatments.

The physician indicated that, by appearance, the veteran 
seemed to be in good health.  The examination revealed that 
he had excellent femoral pulses, although his posterior 
tibialis and dorsalis pedis pulses were diminished and his 
right foot was warm.  In addition, the examiner commented 
there were no varicosities "noted."  The diagnosis was 
recurrent deep vein thrombosis of the right lower extremity 
without residuals at this time.

Finally, in several statements, the veteran essentially 
reiterated his contention that the disability was of such 
functional impairment and severity that it warranted a 100 
percent schedular rating.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, during the course of this appeal, the 
criteria for evaluating cardiovascular disorders were 
changed, effective on January 12, 1998.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the Board observes that, in the March 1998 rating 
action, the RO&IC considered all the pertinent evidence under 
the former rating criteria for evaluating cardiovascular 
disorders, which were in effect at the time the veteran 
submitted his claim in March 1996, as well as under the 
revised criteria for evaluating varicose veins that became 
effective January 12, 1998.  In addition, in the Supplemental 
Statement of the Case (SSOC), which was issued that same 
month, the RO&IC notified the veteran of the revised criteria 
that had been used to evaluate the claim which had become 
effective in January 1998.  There is thus no prejudice to the 
veteran in the Board's consideration of this issue as the 
RO&IC has, in the first instance, evaluated his claim under 
both the former and the revised criteria.

As noted above, the veteran's right leg vascular disability 
has been assessed as 60 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7121-7120, which indicates that he has 
post-phlebitic syndrome (Diagnostic Code 7121), with 
residuals that include service-connected varicose veins of 
the right leg (Diagnostic Code 7120).  Because the criteria 
for evaluating disabilities was amended during the course of 
this appeal, the Board will proceed to consider the claim 
pursuant to the criteria in effect under Diagnostic Code 7121 
and 7120 when the veteran filed his claim, as well as the 
revised criteria under those codes which became effective 
January 12, 1998.

Under the former criteria , a 60 percent rating was warranted 
under Diagnostic Code 7121 where the disability was 
productive of persistent swelling that subsided only very 
slightly and incompletely with recumbency elevation and which 
was also manifested by pigmentation cyanosis, eczema or 
ulceration.  Under this code, a 100 percent rating required 
that the disability was manifested by massive board-like 
swelling, with severe and constant pain at rest.  In 
addition, the former criteria for Diagnostic Code 7120 are 
not applicable because they provided a maximum rating of 50 
percent for service-connected unilateral varicose veins; 
indeed, for bilateral varicose veins, the maximum schedular 
evaluation was 60 percent.

Under the revised criteria, a 60 percent evaluation under 
Diagnostic Code 7121 requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  To warrant a 100 percent evaluation 
under this code, the disability must be productive of massive 
board-like edema with constant pain at rest.  Further, the 
amended criteria contained in Diagnostic Code 7120 provide 
that a 60 percent evaluation is warranted where the 
disability is manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema as well as 
persistent ulceration.  To warrant a 100 percent rating under 
this code, there must be a showing that the veteran suffers 
from massive board-like edema with constant pain at rest due 
to his varicose veins.

Following a careful review of both the medical evidence of 
record and the veteran's statements and testimony the Board 
finds that an increased rating for the veteran's right leg 
vascular disability is not warranted under either the former 
or revised applicable criteria.  

In evaluating the evidence under the former criteria, the 
Board observes that the June 1996 VA examination report 
reflects that the service-connected disability was manifested 
by marked pedal edema, discoloration of the pedal skin, 
numerous varicosities of the right lower limb that involved 
the greater saphenous system as well as a segment of the vein 
located just above the ankle to eight centimeters above the 
border of the patella.  In addition, portions of his varicose 
veins were tortuous and dilated.  There were no sacculations 
and the diagnosis was chronic venous insufficiency of the 
right lower limb.  Because these findings do not indicate 
that the disability is productive of board-like edema with 
severe and constant pain at rest, a 100 percent evaluation is 
not warranted under the former criteria contain in Diagnostic 
Code 7121.  Instead, the findings indicate that the 
disability picture most nearly reflected the criteria 
commensurate with the current 60 percent evaluation, i.e., 
persistent swelling, which was described as marked, as well 
as discoloration; however, persistent ulceration was not 
shown.  

Indeed, this conclusion is consistent with the veteran's 
August 1997 testimony, during which he reported that he 
suffered from persistent swelling despite keeping his feet 
elevated, i.e., his symptoms subsided only very slightly and 
incompletely with recumbency elevation.  He also stated that 
he suffered from skin ulcers.  However, he did not indicate 
that he had either massive board-like swelling or severe and 
constant pain at rest.

Moreover, the findings of the September 1997 VA examination 
show that the disability was found to be productive of mild 
pedal edema; indeed, the physician reported that there were 
no varicosities or skin ulcers.  Comparing these findings to 
the former criteria contained in Diagnostic Code 7121, the 
Board finds that they clearly do not support an evaluation 
higher than the veteran's currently protected 60 percent 
rating.  Indeed, the results affirmatively indicate that the 
disability was not productive of pedal ulcers, i.e., 
ulceration was ruled out; there was also no showing of 
persistent swelling.  Further, the February 1998 VA 
examination report is negative for any indication that the 
disability was productive of persistent swelling or 
ulceration, and reflects that the veteran reported that his 
kidney problems caused him to fatigue easily.  As such, it 
also does not provide a basis for a higher evaluation under 
this code.  Further, as the Board indicated above, because 
the maximum schedular evaluation for unilateral varicose 
veins was 50 percent under the former criteria contained in 
Diagnostic Code 7120, a higher rating is likewise not 
available.

With respect to consideration of a higher rating under the 
revised criteria, the Board notes that the June 1996 
examination report reflects that the disability was 
manifested by marked pedal edema, discoloration of the pedal 
skin, numerous varicosities of the right lower limb, 
including varicose veins were tortuous and dilated.  In 
addition, as noted above, the veteran's reported symptoms do 
not reflect a disability picture comparable to the criteria 
currently required for a 100 percent rating.  Further, the 
September 1997 report indicates that the disability was 
productive of mild pedal edema of his right lower limb and 
that there were no varicose veins and no skin ulcers.  
Finally, the February 1998 report reflects that the veteran 
stated that, although his extremities tired after walking 
approximately two blocks, he was not confined to his home.  
Moreover, in the report, the physician commented that the 
veteran, by appearance, seemed to be in good health, and that 
there were no varicosities "noted."  Accordingly, there is 
no evidence in any of the above reports of a showing that the 
disability was productive of massive board-like edema with 
constant pain at rest, a higher evaluation under Diagnostic 
Code 7120 is not warranted.  For this reason, even assuming, 
arguendo, that all of the veteran's symptoms are due to his 
right leg varicose veins, a 100 percent evaluation under 
Diagnostic Code 7120 is likewise not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that either the 
former or revised schedular criteria are inadequate to 
evaluate the disability, so as to warrant assignment of an 
increased rating or ratings on an extra-schedular basis.  In 
this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







II.  Service connection for gangrene of the right toes with 
transmetatarsal amputation of the right foot as secondary 
right leg vascular disability

A.  Background

The service medical records, as well as the post-service 
medical evidence for a period that extends for many years 
subsequent to the veteran's discharge from active duty, are 
negative for complaints, treatment or a diagnosis of gangrene 
of the right foot, and indeed, the veteran does not contend 
otherwise.  Instead, he argues that the disability, which he 
reports was initially diagnosed as having in 1995, is 
etiologically related to his service-connected right leg 
vascular disability.

As discussed above, the pertinent medical evidence includes 
treatment records and reports, dated from January to March 
1996, that were prepared by the veteran's private physicians, 
Drs. McCombs and Romanzo.  A review of the medical evidence 
shows that it relates to the progress and treatment of the 
veteran's gangrene of the right toes and subsequent 
transmetatarsal amputation of that foot.  In addition, 
although the records and may be interpreted as suggesting on 
several occasions that the veteran's gangrene of the right 
toes and resulting transmetatarsal amputation of the right 
foot might be related to his service-connected right leg 
vascular disability (because the physician's often cite to 
the service-connected disability when discussing the history 
and treatment of the veteran's right foot condition); 
however, neither physician offered an opinion specifically 
discussing the relationship between the veteran's gangrene 
and the resulting partial amputation of his right foot to 
service-connected right leg vascular disability.

In an effort to assist the veteran in the adjudication of 
this claim, in June 1996, the RO&IC afforded the veteran a VA 
vascular examination.  At the outset of the report, the 
physician reviewed the veteran's pertinent medical history, 
including that of his service-connected right leg vascular 
disability and his endstage kidney disease.  During the 
examination, the veteran asserted that the amputation of his 
right forefoot was related to his service-connected chronic 
venous insufficiency.  In discussing the etiology of the 
veteran's gangrene and subsequent transmetatarsal amputation 
of the right foot, the examiner reported that,

[b]ecause chronic venous insufficiency in 
and of itself is almost unheard of as a 
cause for gangrene of an extremity and 
the ensuing amputation, I have discussed 
the case with the surgeon involved (a Dr. 
McCombs) who tells me that [the 
veteran's] arterial circulation-at least 
by non-invasive arterial studies-is good 
and was not the cause of his gangrenous 
right foot.

The VA examiner further commented that, based on his review 
of the pathology examination of the amputated right forefoot, 
the cause of the veteran's gangrenous right forefoot was 
endartery disease.  In addition, he reported that Dr. McCombs 
told him that, "certainly, his venous insufficiency was not 
the cause of the veteran's gangrenous right foot."  The 
diagnosis was post-amputation of the right forefoot, the 
result of endartery disease.

As noted above, in August 1997, the veteran testified at a 
hearing before a hearing officer at the RO&IC.  With respect 
to his claim for service connection, during the hearing, the 
veteran reported that he was initially diagnosed as having 
gangrene of the right foot in 1995 and that he had received 
treatment for the disability from two private physicians, 
Drs. McCombs and Romanzo.  In addition, the veteran 
maintained that he was certain that there was a relationship 
between his service-connected right leg vascular disability 
and the onset of the gangrene and resulting amputation.  In 
addition, he stated that he believed that his treating 
physician had told him so.

Finally, a review of the September 1997 and February 1998 VA 
examination reports shows that, although they note that the 
veteran had undergone a partial amputation of the right foot, 
they do not contain any evidence relating to the etiology of 
the disability, and thus are not pertinent to this appeal.

B.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a) (1999); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
clearly against the veteran's claim.  In reaching this 
conclusion, the Board acknowledges that, although the veteran 
has strongly and earnestly insisted that there is an 
etiological relationship between his service-connected right 
leg vascular disability and his subsequently diagnosed 
gangrene of the right toes and ensuing transmetatarsal 
amputation of the right foot, and medical records may be 
interpreted as suggesting the existence of such a 
relationship, the only competent medical opinion that 
specifically addresses this issue, i.e., the June 1996 VA 
vascular examination report, which was prepared following the 
VA examiner's consultation with the veteran's own private 
treating physician, reaches a contrary conclusion.  In this 
regard, the Board notes that, in the June 1996 VA examination 
report, the physician reported that he arrived at this 
conclusion subsequent to his review of the veteran's medical 
history, including the pathology reports; his own medical 
knowledge and experience; his consultation with Dr. McCombs; 
and his physical examination of him.  See Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board has given great weight to 
the VA physician's well reasoned medical opinion, as well as 
the one offered by Dr. McCombs.  

Further, although during his August 1997 testimony, the 
veteran stated that he believed that his treating physician 
had communicated to him that the gangrene and the resulting 
amputation of a portion of his right forefoot were related, 
the VA examination report indicates otherwise.  Moreover, in 
the June 1996 VA vascular examination report, the physician 
rebutted the suggestion, contained in the private medical 
evidence, that there was a nexus between the service-
connected disability and the subsequent gangrene and 
amputation of the veteran's right forefoot.  Indeed, the VA 
physician quoted Dr. McCombs as saying that, "certainly, his 
venous insufficiency was not the cause of the veteran's 
gangrenous right foot."  In addition, the VA physician 
provided an alternate etiology for the gangrene and 
amputation, which was the veteran's nonservice-connected 
endartery disease.  

As a final point, that Board notes that, while the veteran 
may well believe that he his current condition is related to 
his service-connected right leg vascular disability, he, as a 
lay person, is not competent to render a medical diagnosis or 
establish an etiological relationship between these 
conditions; such matters require medical expertise.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999); Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).


ORDER

An increased rating for iliofemoral thrombophlebitis with 
varicose veins of the right leg is denied.

Service connection for gangrene of the right toes with 
transmetatarsal amputation of the right foot, as secondary to 
iliofemoral thrombophlebitis with varicose veins of the right 
leg, is denied.



REMAND

Also certified for the Board's appellate consideration is the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  A review of the claims file reveals that this 
issue must be remanded for further development and 
adjudication.

The veteran contends that he is unemployable due to vascular 
disabilities involving both his right and left extremities 
and is thus entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In this regard, he reports that he has had 
left leg vascular problems since 1966.  The Board's review of 
the claims folder discloses that treatment records show that 
the veteran began receiving treatment for his left leg 
vascular disability on June 12, 1967, from Ambler Medical 
Associates (Ambler), located in Ambler, Pennsylvania.  In 
addition, the treatment record reflects that a private 
physician associated with Ambler diagnosed him as having 
phlebitis of the left calf; in doing so, the examiner noted 
that the veteran suffered from "chronic phlebitis of the 
right leg"; in a February 1978 report, a Dr. F.C. Kelton, 
who was affiliated with Ambler, confirmed these facts.  
Further, in its October 1978 determination, the SSA concluded 
that, due to these two disabilities, the veteran was so 
severely restricted in his activities that he was precluded 
from engaging in any substantial gainful activities and was 
thus entitled to SSA disability benefits.  The Board thus 
concludes that the record raises the issue of entitlement to 
service connection for a vascular disability of the left leg.  

To date, however, the RO&IC has not considered this service 
connection claim.  Such fact would normally warrant referral 
of the raised claim to the RO&IC.  Here, however, the Board 
notes that resolution of the service connection claim could 
impact upon the Board's consideration of the total rating 
issue.  Indeed, if service connection was granted for the 
condition and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that the claim for service connection and the total 
rating claims are inextricably intertwined, and must be 
considered together; hence, a decision on the total rating 
issue would now be premature.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

In addition, as discussed above, the veteran's service-
connected right leg vascular disability has been rated as 60 
percent disabling since August 1, 1978, and the SSA concluded 
that he was unemployable largely as a result of the 
disability.  Although the veteran was afforded VA medical 
examinations in June 1996, September 1997, and in February 
1998, none of the examination reports include an opinion 
concerning the effects of the veteran's service-connected 
right leg vascular disability, on his ability to obtain or 
retain employment.  However, the duty to assist requires that 
the examination report include such an opinion.  See Colayang 
v. West, 12 Vet. App. 524, 538 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

Although it appears that the veteran also suffers from 
significantly disabling nonservice-connected disabilities, 
i.e., vascular disability of the left leg as well as a renal 
disorder, the existence or extent of such disabilities is to 
be disregarded where the service-connected disabilities meet 
the percentage thresholds identified in the first part of 
38 C.F.R. § 4.16(a) (1999); indeed, as noted above, the 
veteran's vascular disability of the left leg may be related 
to his right leg vascular disability or to his period of 
service.  In this regard, the Board notes that the law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred in or aggravated by service, 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999), or for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, the Court has held that when 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation [under the 
provisions of 38 C.F.R. 3.310(a)].  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  As such, the RO&IC must consider 
whether the veteran's service-connected right leg vascular 
disability caused or aggravated his left leg vascular 
disability.

On remand, the RO&IC should ask a VA physician to review the 
claims folder and opine as to whether the veteran's service-
connected right leg vascular disability caused or aggravated 
his left leg vascular disability.  In addition, the examiner 
should prepare a summary of all of the veteran's service-
connected disabilities, to include his left leg vascular 
disability if he or she believes that either disability was 
caused or aggravated by his service-connected right leg 
vascular disability.  The physician must also indicate 
whether, in his or her opinion, the veteran's service-
connected disabilities, either alone or in the aggregate, 
suffice to render the veteran unemployable, without regard to 
age or to the existence or extent of nonservice-connected 
disabilities.

Accordingly, the Board hereby REMANDS the case to the RO&IC 
for the following actions:

1.  The RO&IC should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of Drs. 
Peter R. McCombs and George M. Romanzo, 
dated since March 1986; from Ambler 
Medical Associates, dated since September 
1986; as well as from any other facility 
or source identified by the veteran.  The 
aid of the veteran and his attorney in 
securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO&IC should arrange for 
the veteran to undergo a VA examination, 
by an appropriate specialist, to 
determine the current nature, etiology, 
and extent of his left leg vascular 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the service medical 
records and all pertinent post-service 
medical records and offer an opinion as 
to whether it is at least as likely as 
not that the veteran's left leg vascular 
disability is related to complaints, 
findings, diagnosis or treatment noted 
during service.  If the physician 
concludes that there is no etiological 
relationship, then he or she should state 
whether the service-connected right leg 
vascular disability either caused or 
aggravates the veteran's left leg 
vascular disability.  If the physician 
concludes that the service-connected 
aggravates his left leg vascular 
disability, he or she should indicate the 
level of disability that is attributable 
to such aggravation.  In addition, the 
examiner should offer an opinion 
concerning the impact of the veteran's 
service-connected right leg vascular 
disability on his ability to obtain and 
retain substantially gainful employment.  
In this regard, if the physician is of 
the opinion that his left leg vascular 
disability was caused or aggravated by a 
service-connected right leg vascular 
disability, the examiner should also 
offer an opinion with respect to that 
disability on the veteran's ability to 
obtain or retain substantially gainful 
employment.  The physician must set forth 
all examination findings, along with the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

3.  To help avoid future remand, the 
RO&IC should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO&IC should 
adjudicate the claim of entitlement to 
service connection for a left leg 
vascular disability in light of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include that which has been cited to 
in the body of this remand.  Then, if it 
has not been rendered moot, (see Green v. 
West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) and VAOPGCPREC 6-99)), the 
RO&IC should readjudicate the veteran's 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  The RO&IC should provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  The 
veteran and his representative are hereby 
reminded that Board review of any issue 
not currently in appellate status (to 
include the claim of entitlement to 
service connection for a left leg 
vascular disability) may be obtained only 
if a timely notice of disagreement and, 
after issuance of a statement of the 
case, a timely substantive appeal, are 
filed.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
are met, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO&ICs to provide expeditious handling of all cases that have 
been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






